Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, wherein the registration request message comprises a list of PDU sessions to be activated; and in response to receiving the registration request message, the AMF transmitting to a session management function (SMF) a request message for requesting the SMF to activate UP resources for at least one of the PDU sessions identified in the list of PDU sessions. 
Independent Claim 10 recites, inter alia, wherein the registration request message comprises a list of PDU sessions to be activated; and in response to receiving the registration request message, transmit via the network interface to a session management function (SMF) a UP resource request message for requesting the SMF to activate UP resources for at least one of the identified PDU sessions identified in the list of PDU sessions. 
Independent Claim 17 recites, inter alia, determining, by the UE, that a registration request message needs to be transmitted; and after determining that a) the registration request message needs to be transmitted and b) the one or more PDU sessions require UP resources, the UE transmitting the registration request message, 
Independent Claim 22 recites, inter alia, determine that a registration request message needs to be transmitted using the transmitter; and after determining that a) the registration request message needs to be transmitted and b) the one or more PDU session require UP resources, transmit using the transmitter the registration request message, wherein the registration request message comprises a list of PDU sessions to be activated.  
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647